Citation Nr: 1139568	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  06-38 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including due to herbicide exposure in service.

2.  Entitlement to service connection for asbestosis, including due to herbicide exposure in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)




ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In December 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, seated in Little Rock, Arkansas (i.e. Travel Board hearing).  A transcript has been procured and is of record.  

In a January 2009 decision, the Board denied service connection for asbestosis, COPD, a left arm disorder, a left shoulder disorder, a right ankle disorder, a right foot sprain, right arm radiculopathy, and denied a higher initial rating for bilateral hearing loss.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In August 2009, the Veteran and the Secretary of VA filed a joint motion to vacate the Board's decision on the issues of service connection for asbestosis and COPD, agreeing that the Board had provided inadequate reasons and bases in substantiating the determination that the Secretary had met VA's duty to assist.  In the joint motion, VA and the Veteran both agreed that the Veteran would drop his appeals for the respective denials of service connection for a left arm disorder, a left shoulder disorder, a right ankle disorder, a right foot sprain, right arm radiculopathy, and higher initial rating for bilateral hearing loss.  The Court clerk accepted the joint motion in August 2009.  Therefore, the issues of service connection for a left arm disorder, a left shoulder disorder, a right ankle disorder, a right foot sprain, right arm radiculopathy, and a higher initial rating for bilateral hearing loss are not in appellate status and are not before the Board.  

In January 2010, in compliance with the Court's August 2009 order, the Board remanded the issues of service connection for COPD and asbestosis to the Appeals Management Center (AMC) for additional development, to include the provision of a VA medical examination to determine the natures and etiologies of the claimed COPD and asbestosis disorders.  Having completed the required development, in January 2011, the AMC issued a Supplemental Statement of the Case (SSOC) and, subsequently, returned the case to the Board.  As the AMC complied with the January 2010 Remand directives, the Board will proceed to render a decision on this claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that, as a matter of law, a remand by the Board confers on a veteran the right to compliance with the remand orders).


FINDINGS OF FACT

1.  The Veteran has in-country service in Vietnam, and is presumed to have been exposed to herbicides in service.

2.  The Veteran experienced some asbestos exposure during service.  

3.  The Veteran did not experience chronic respiratory disorder symptomatology during service.

4.  The Veteran did not experience continuous respiratory disorder symptomatology since service.

5.  The Veteran's COPD is not related to service.

6.  The Veteran does not have asbestosis.  



CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for service connection for asbestosis have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, a VCAA notice letter sent in March 2005 satisfied most of the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; and the information and evidence the Veteran was expected to provide.

With respect to the Dingess requirements, the March 2005 notice did not provide information regarding the type of evidence necessary to establish a disability rating or effective date for the disabilities on appeal.  To the extent that a content deficiency exists with regard to these downstream elements of a claim, there is no prejudice in issuing a final decision at this time because the preponderance of the evidence is against the claims for service connection.  Accordingly, any questions as to the appropriate disability ratings or effective dates to be assigned are moot.

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service treatment records, VA treatment records, and private treatment records to assist with the claims.  The Board notes that a May 2006 VA treatment record, specifically a chest X-ray, and a 2009 VA record, indicating the results of pulmonary testing are not included in the claims file.  Yet, in an April 2010 VA medical examination report, a VA examiner noted reviewing the May 2006 VA treatment record and summarized its contents.  Moreover, in the same report, the April 2010 VA medical examiner also reported the results of the 2009 VA pulmonary testing, indicating that they confirmed a COPD diagnosis.  As the April 2010 VA medical examiner sufficiently reported on the contents of the VA treatment records not included in the claims file, and there is no indication the records contain evidence favorable to the Veteran's claim, including no suggestion of diagnosis of asbestosis or favorable nexus opinions, the Board finds that their inclusion is not necessary to decide this case.  See, e.g., Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (allowing a statement regarding medical evidence not in the file to be considered competent evidence if the transmitting individual was a physician).  

In April 2010, the AMC provided the Veteran with a VA medical examination to determine the natures and etiologies of the claimed COPD and asbestosis disorders.  As the examination report was written after an interview with the Veteran, a review of the claims file, examination of the Veteran, and contains a medical opinion regarding the natures and etiologies of the COPD and asbestosis disorders based on a review of all evidence, the Board finds the VA examination is adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion for this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claims under consideration.  Adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

Service Connection Criteria

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  The information and instructions from this circular have been included in the VA Adjudication Procedure Manual.  The Court has held that VA must analyze a claim for entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  It is noted that an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  Medical-nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VAOPGCPREC 04-00.

The Veteran has confirmed in-country service in Vietnam; therefore, he is presumed to have been exposed to herbicides in service.  The relevant regulation provides that a veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g. Agent Orange).  When such a veteran contracts a disease associated with exposure to herbicides (listed in 38 C.F.R. § 3.309(e)) that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307(a), the disease will be considered to have been incurred in service, even though there is no evidence of such a disease during the period of service.  A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft- tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

Effective August 31, 2010, VA amended its adjudication regulations governing service connection for diseases associated with exposure to certain herbicide agents by expanding the class of diseases that may be presumptively service-connected if present in a veteran who was exposed to Agent Orange in service.  Specifically, the final rule amends 38 C.F.R. § 3.309(e) by removing "chronic lymphatic leukemia" and adding, in its place, "All chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)"; by adding "Parkinson's disease"; and by adding "Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)".  See 75 Fed. Reg. 53202, 53216 (Aug. 31, 2010).

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service Connection for COPD and Asbestosis

The Veteran essentially contends that he developed COPD due to exposure to chemicals during service.  In a July 2006 statement, the Veteran indicated that, during service, he was exposed to Agent Orange, lubricating oil, chrome pickle solution, hydraulic fluid, castor oil, epoxy primer, enamel aluminum, paints, primer, and asbestos.  The Veteran has reported his belief that exposure to said chemicals caused his current COPD.  He contends that he was exposed to asbestos in service, and that he currently has asbestosis due to that in-service exposure. 

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claims for service connection for COPD and asbestosis.  The Board finds that the Veteran has confirmed in-country service in Vietnam; therefore, he is presumed to have been exposed to herbicides in service.  The Veteran also experienced some asbestos exposure during service.  The Veteran's military records reflect that he was an aircraft mechanic in service.    

The evidence shows that, while the Veteran was exposed to herbicides and other paints and solutions during service, the Veteran did not experience chronic respiratory disorder symptomatology during service, including symptoms of COPD or asbestosis.  In a February 1967 service pre-induction examination report, a service examiner reported that the Veteran's lungs and chest were normal.  Subsequent service treatment records contain no report of complaints, findings, diagnosis, or treatment for a pulmonary disorder.  In an April 1968 service discharge medical examination report, a service examiner reported that the Veteran's lungs and chest were normal. In addition, the Veteran has not stated that he experienced chronic pulmonary symptomatology during service.  As the service treatment records contain no complaints or findings of a pulmonary disorder during service, and the Veteran has never reported experiencing in-service symptomatology of respiratory disorder, the Board finds that the Veteran did not experience chronic COPD or asbestosis symptomatology during service.

In addition, the Board finds that the Veteran did not experience continuous respiratory disorder symptomatology since discharge from service.  The Board notes that the first treatment record diagnosing the Veteran as having COPD is a November 1998 VA treatment record, written nearly 30 years after discharge from service.  Reviewing the lay evidence, at the December 2007 Board personal hearing, the Veteran testified that his breathing problems did not become of such severity that he had to go to the doctor until 1996, notably, 27 years after service separation.  Yet, in so testifying, the Board notes that the Veteran did not indicate that he had experienced continuous breathing problems since service.  For these reasons, the Board finds that the Veteran did not experience continuous respiratory disorder symptomatology since discharge from service.

Finally, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current disability of asbestosis, and that the Veteran's COPD is not related to service.  Although the Veteran has not been consistent in recounting his use of tobacco, the Veteran's own reported histories in the record evidence that the Veteran has a lengthy history of extremely heavy smoking.  In a May 2004 VA treatment record, the Veteran reported that he started smoking at nine years old.  In a July 1997 VA treatment record, the Veteran indicated that he had smoked three packs of cigarettes per day for the past 40 years.  Subsequently, in a November 1998 VA treatment record, the Veteran reported smoking one and a half to two packs of cigarettes per day for the past 40 years.  In a November 1999 VA treatment record, the Veteran stated that he had smoked one to one and a half packs per day for the past 30 years.  

In an April 2010 VA medical examination report, a VA examiner noted reviewing the claims file prior to writing his examination report.  During an interview, the Veteran told the VA examiner that he was long-time heavy smoker.  Although he currently only smoked a pack of cigarettes per day, the Veteran indicated that he used to smoke up to two packs of cigarettes per day since his early twenties.  Upon physical examination, the VA examiner noted that the Veteran's chest was clear with diminished breath sounds.

Upon review of previous chest X-ray reports, the most recent being from May 2006, the April 2010 VA examiner noted some peribronchial fibrosis consistent with chronic bronchitis and some scattered calcified granulomata.  Upon review of a contemporaneous chest X-ray, the VA examiner noted that there was no evidence of pleural thickening or pleural calcifications.  The VA examiner also reported a remaining slight modularity of the interstitium consistent with COPD, especially chronic bronchitis.  The VA examiner noted that 2009 pulmonary tests were clearly consistent with significant COPD.  
.
Having reviewed this evidence, the April 2010 VA examiner stated that the results were consistent with COPD including bronchitis and emphysema.  In conclusion, the April 2010 VA examiner opined that the findings were "totally consistent" with COPD associated with long-time smoking.  Considering the noted review of the claims file, the interview with the Veteran, the conclusions based on previous and contemporaneous examinations and the opinion supported with reasoned bases, the Board finds the April 2010 VA examiner's opinion to have great probative value in this matter as it is consistent with the accurate facts of record, and is based upon sound reasoning from the evidence of record, both lay history and clinical findings.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail of their analysis).

With regard to the Veteran's contention that he developed COPD due to exposure to chemicals, to include asbestos and Agent Orange, during service, as explained above, the Board presumes that the Veteran was exposed to asbestos during service.  The record contains a May 1998 letter from a private examiner stating that the Veteran had been diagnosed with asbestosis and unilateral pleural disease consistent with asbestos related disease.  The Board notes that the private examiner did not diagnose the Veteran as having COPD or suggest that the "unilateral pleural disease" noted in the letter was COPD.  The Veteran has submitted no other medical evidence indicating that COPD was related to asbestos exposure in service.  

As the Veteran served in-country in Vietnam, the Board will presume that the Veteran was exposed to Agent Orange and other herbicides during service.  Yet, COPD is not listed among the diseases enumerated under 38 C.F.R. § 3.309(e), to include the newly included diseases effective August 31, 2010; consequently, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply.   The United States Court of Appeals for the Federal Circuit has determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Yet, the Veteran has presented no medical evidence indicating that he has COPD due to exposure to herbicides during service.

In fact, the only pieces of evidence indicating a link between COPD and exposure to chemicals in service, to include asbestos and Agent Orange, are the lay statements from the Veteran.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any COPD to in-service exposure to asbestos, Agent Orange, or any other chemicals, the Board finds that the etiology of the Veteran's COPD is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  In addition, as asbestosis is diagnosed primarily on the basis of specific clinical findings of pleural thickening that are only shown by specific clinical testing and trained interpretation, the Board finds that the Veteran's lay opinions, indicating a diagnosis of asbestos, or indicating a link between chemical exposure in service and COPD or asbestosis, is not of probative value in this matter.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (stating that the Board is required to assess the probative value of proffered evidence in the context of the record as a whole).

With regard to the question of current disability of asbestosis, although a single private examiner diagnosed the Veteran as having asbestosis, the Board finds that the weight of the evidence indicates that the Veteran does not have an asbestos related pulmonary disorder, including asbestosis.  In a May 1998 private treatment record, specifically a chest X-ray report, a private examiner noted reviewing a quality three overexposed film.  Upon review, the private examiner noted primary s, secondary s sized opacities involving four lower lung zones, profusion 1/0.  The private examiner further noted thickening of the interlobar fissure.  The private examiner reported plaque on the left half of the diaphragm.  The private examiner's impression was that the chest X-ray was consistent with asbestosis and asbestos-related disease.

In a May 1998 letter, the same private examiner who wrote the May 1998 private treatment record stated that the Veteran's X-ray showed bilateral interstitial fibrosis consistent with asbestosis and unilateral pleural disease consistent with asbestos related disease.  In explaining the cause of this disorder, the private examiner indicated that the Veteran's work history revealed an (post-service) occupational exposure to asbestos containing products since 1971, as the Veteran worked as a pipefitter, welder, painter, and dry wall hanger after service.  Considering the X-ray and the Veteran's occupational exposure, the private examiner stated that he believed within a reasonable amount of medical certainty that the Veteran had asbestos and asbestos related disease.

The Board notes that, in all other treatment records included in the claims file, no examiners except for the May 1998 private examiner reported finding symptomatology consistent with asbestosis.  For example, in an October 1997 VA treatment record, the VA examiner noted that a chest X-ray showed no active parenchymal lung disease.  In a December 1997 VA treatment record, specifically a chest X-ray report, a VA examiner noted small calcified granulomata in the right upper and left lower lung.  The VA examiner stated that they saw no evidence of active cardiopulmonary disease.  In a November 1998 VA treatment record, a VA examiner diagnosed COPD.  In a November 1999 VA treatment record, specifically a chest X-ray report, a VA examiner noted old calcified granulomas in the right upper and left lower lobes.  The VA examiner reported seeing no lung infiltrates.  In a June 2003 VA treatment record, specifically a chest X-ray report, a VA examiner stated that, apart from tiny calcified granulomas, no focal acute abnormalities were present.  In a May 2004 VA treatment record, specifically a chest X-ray report, a VA examiner noted several small lung nodules, consistent with granulomata, most of which appeared to be calcified.  The VA examiner noted no definite acute lung normalities.  The VA examiner's impression was no acute cardiopulmonary disease.  

More recent evidence that bears on the question of whether the Veteran has asbestosis includes an April 2010 VA medical examination report, in which a VA examiner noted reviewing the claims file prior to writing his examination report and conducting a physical examination.  The VA examiner noted that the Veteran's chest was clear with diminished breath sounds.  Upon review of previous chest X-ray reports, the most recent being from May 2006, the April 2010 VA examiner noted some peribronchial fibrosis consistent with chronic bronchitis and some scattered calcified granulomata.  The VA examiner specifically stated that he could not see any evidence of pleural or diaphragmatic plaques on the past X-rays despite the April 1998 private treatment record, describing plaque on the left side of the diaphragm.  Upon review of a contemporaneous chest X-ray, the VA examiner noted that there was no evidence of pleural thickening or pleural calcifications.  The VA examiner also reported a remaining slight modularity of the interstitium consistent with COPD, especially chronic bronchitis.  The VA examiner noted that 2009 pulmonary tests were clearly consistent with significant COPD.  

Having reviewed this evidence, the April 2010 VA examiner opined that that the results were consistent with COPD including bronchitis and emphysema, and that the X-ray findings were not pathognomonoic of asbestosis.  In conclusion, the VA examiner ascribed another etiology, opining that the findings were "totally consistent" with COPD associated with long-time smoking.  Considering the noted review of the claims file, the interview with the Veteran, the conclusions based on previous and contemporaneous examinations and the opinion supported with reasoned bases, the Board finds the April 2010 VA examiner's diagnosis and nexus opinion to have great probative value in this matter.  See Prejean, 13 Vet. App. at 448.

As noted above, the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  Therefore, even if the Veteran were exposed to asbestos during service, the asbestosis symptomatology might not appear until many years later.  Moreover, the Veteran was diagnosed with asbestosis by a private examiner in May 1998.  Yet, the Board notes that the Veteran has been treated for a lung disorder many times since May 1998.  As listed above, the treatment records, other than that of the May 1998 private examiner, have consistently indicated that the Veteran either had no lung disease or that such lung disease was not asbestos-related.  

Moreover, in the April 2010 VA medical examination report, the VA examiner noted reviewing both the previous chest X-rays and a contemporaneous X-ray report.  Having done so, the VA examiner specifically stated that the X-rays did not indicate findings pathognomonic of asbestosis.  The April 2010 VA specifically noted that these findings were not consistent with those listed in the May 1998 VA medical examination report.  As the VA examiner specifically examined the evidence in light of the May 1998 asbestosis diagnosis and indicated his reasons for disagreeing with that diagnosis, the Board again finds the April 2010 VA medical examination report to have great probative value in this matter.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (finding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).

As noted above, the Board finds that the Veteran experienced some asbestos exposure during service.  Moreover, in the May 1998 private treatment record, a private examiner diagnosed the Veteran as having asbestosis.  Yet, subsequent examiners, to include the authors of X-ray reports, diagnosed the Veteran as having pulmonary abnormalities other than asbestosis.  Finally, in the April 2010 VA medical examination report, the VA examiner, having reviewed all evidence including X-ray reports, found that the Veteran currently did not have asbestosis.  Therefore, the Board finds that the preponderance of the evidence indicates that the Veteran does not have asbestosis.  Accordingly, the criteria for service connection for asbestosis have not been met.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that in the absence of proof of present disability there can be no valid claim).

For the above stated reasons, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for COPD and asbestosis, including as due to herbicide exposure in service.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for COPD is denied.  

Service connection for asbestosis is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


